         Case 1:17-cv-01853-JMC Document 169 Filed 11/18/19 Page 1 of 1



                               IN THE U.S. DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND

Casey Knox                                     *

On behalf of herself and                       *
others similarly situated
                                               *
       Plaintiffs
                                               *
v.                                                             Case No. 1:17-cv-01853-JMC
                                               *
Hooper’s Crab House, Inc., et al
                                               *
       Defendants

                                              ORDER
       For the reasons stated in the accompanying Memorandum of Law:
       1. Plaintiffs’ Motion (ECF No. 159) is GRANTED in part;

       2. Plaintiffs are to submit a revised bill reflecting the Court’s comments and incorporating

           the specific reductions set forth in the accompanying Memorandum within fourteen

           (14) days; and

       3. Plaintiffs’ request for post-judgment relief is DENIED at this time, however will begin

           to run fifteen (15) days after Plaintiffs submit their revised petition if it remains unpaid.




Date: November 18, 2019                                        /s/
                                                   J. Mark Coulson
                                                   United States Magistrate Judge
